NO. 07-01-0282-CV

                                 IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                             PANEL E

                                      JULY 21, 2003
                             ______________________________

                             NATURAL GAS CLEARINGHOUSE,

                                                              Appellant

                                                  v.

                MIDGARD ENERGY COMPANY, FORMERLY KNOWN AS
                         MAXUS EXPLORATION COMPANY,

                                                  Appellee
                          _________________________________

               FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                    NO. 79,496-B; HON. JOHN B. BOARD, PRESIDING
                         _________________________________

            On Motions for Rehearing and Motion for Voluntary Remittitur
                      _________________________________

Before JOHNSON, C.J., QUINN, J., and BOYD, S.J.1

       Pending before the court are the respective motions for rehearing of Natural Gas

Clearinghouse (NGC) and Midgard Energy Co., f/k/a Maxus Exploration Co. (Maxus).

Maxus has also filed a voluntary remittitur agreeing to remit $137,000 in attorney’s fees




       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
if NGC has not waived its objection to the trial court’s award of that sum. We overrule the

motions for rehearing.

       As to the remittitur, Maxus stated as follows:

       For these reasons and without waiver of any error, [Maxus] voluntarily remits
       $86,000 in attorney[’s] fees involved in the prior appeal as supported by the
       record and preserved by NGC. In the alternative, if the Court finds that NGC
       preserved error for the amount of attorney[’s] fees incurred in the prior
       appeal to this Court and the petition for review to the Texas Supreme Court,
       then [Maxus] voluntarily remits $137,000.

We find that NGC preserved error for the amount of attorney’s fees incurred in the prior

appeal to this court and the Texas Supreme Court. Accordingly, and given Maxus’

acquiescence to remittitur of $137,000, we vacate that portion of our prior opinion wherein

we “sever[ed] from the judgment, reverse[d], and remand[ed] to the trial court for further

proceedings that portion of the trial court’s judgment which award[ed] Maxus attorney’s

fees of $462,597 ‘through trial,’” modify the trial court’s judgment to reduce the attorney’s

fees awarded to Maxus by $137,000 to $325,597, and affirm the trial court’s judgment as

modified.


                                                  Brian Quinn
                                                    Justice




                                             2